DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-13 use the terms “gettering” and “diffusive” of which no standard understanding of what those terms mean arise from the general technical field.  Reference to the specification provides specific examples of compounds that can be considered gettering particles and diffusive particles.  These terms should be made more clear.
Claim 17 use of approximately is unclear.   
Claim 4 recites the limitation "the matrix of SiO2" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-7, 9-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Goberman reference (WO2015/147960A1).
9.	Regarding claim 1, the Goberman reference discloses:
an article (20) comprising: 
a ceramic-based substrate (24) [Paragraph 0032]; and 
a barrier layer (22) on the ceramic-based substrate (FIG. 1), the barrier layer including:
a matrix phase (26),
a network of gettering particles (28) in the matrix phase, wherein the gettering particles (28) have an average maximum dimension between about 30 and 70 microns [Paragraph 0016], wherein the gettering particles (28) have maximum dimensions (FIG. 1—the particles have maximum dimensions), and
a dispersion of diffusive particles (30) in the matrix phase (26) (FIG. 1).
	The Goberman reference discloses the invention as essentially claimed.  However, the Goberman reference fails to disclose the maximum dimension that range from about 1 to 100 microns.
	It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to a range from about 1 to 100 microns, since it has been held that 
where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
10.	Regarding claim 2, the Goberman reference further discloses:
wherein the barrier layer includes, by volume, 30-94% of the gettering particles [Paragraph 0009].
11.	Regarding claim 3, the Goberman reference further discloses:

12.	Regarding claim 4, the Goberman reference further discloses:
wherein the barrier layer includes, by volume, 1-30% of the diffusive particles, 5-40% of the matrix of SiO2, and a balance of the gettering particles [Paragraph 0009].
13.	Regarding claim 5, the Goberman reference further discloses:
wherein the diffusive particles have an average maximum dimension that is smaller than the average maximum dimension of the gettering particles [Paragraph 0029].
14.	Regarding claim 6, the Goberman reference further discloses:
wherein the gettering particles have an average maximum dimension that is between about 40 and 60 microns [Paragraph 0016].
15.	Regarding claim 7, the Goberman reference further discloses:
wherein the gettering particles have dimensions between about 5-75 microns [Paragraph 0016].
16.	Regarding claim 9, the Goberman reference further discloses:
wherein the gettering particles are reactive with respect to oxidant species (inherent).
17.	Regarding claim 10, the Goberman reference further discloses:
wherein the gettering particles include at least one of silicon oxycarbide (SiOC) particles (28), silicon carbide (SiC) particles, silicon nitride (Si3N4), silicon oxycarbonitride (SiOCN) particles, silicon aluminum oxynitride (SiAION) particles, and silicon boron oxycarbonitride (SiBOCN) particles.
18.	Regarding claim 11, the Goberman reference further discloses:
wherein the diffusive particles include at least one of barium magnesium aluminum silicate (BMAS) (30), barium strontium aluminum silicate, magnesium silicate, alkaline earth 
aluminum silicate, yttrium aluminum silicate, ytterbium aluminum silicate, and rare earth metal aluminum silicate particles.

a distinct intermediate layer (234) between the barrier layer (22) and the ceramic-based substrate (24), the distinct intermediate layer including an intermediate layer matrix of SiO2 (236) and a dispersion of intermediate layer gettering particles (238) in the intermediate layer matrix.
20.	Regarding claim 13, the Goberman reference further discloses:
wherein the gettering particles are silicon oxycarbide particles that have a composition Si0xMzCy, where M is at least one metal, x <2, y>0 and z<1 and x and z are non-zero [Paragraph 0030], and wherein the diffusive particles are barium magnesium aluminum silicate particles (30).
21.	Regarding claim 14, the Goberman reference further discloses:
a ceramic-based top coat (132) on the barrier layer (22).
22.	Regarding claim 15, the Goberman reference discloses:
a composite material (22) comprising:
a matrix of SiO2 (26);
	a dispersion of silicon oxycarbide particles in the matrix (28), the silicon oxycarbide particles having Si, O, and C in a covalently bonded network (31), wherein the silicon oxycarbide particles have an average maximum dimension between about 30 and 70 microns [Paragraph 0029], wherein the silicon oxycarbide particles (28) have maximum dimensions (FIG. 1); and
a dispersion of barium-magnesium alumino-silicate particles in the matrix (30).
The Goberman reference discloses the invention as essentially claimed.  However, the Goberman reference fails to disclose the maximum dimension that range from about 1 to 100 microns.
	It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to a range from about 1 to 100 microns, since it has been held that 
23.	Regarding claim 16, the Goberman reference further discloses:
wherein the silicon oxycarbide particles have an average maximum dimension that is between about 40 and 60 microns [Paragraph 0029].
24.	Regarding claim 18, the Gobernan reference further discloses:
wherein the silicon oxycarbide particles are reactive with respect to oxidant species (inherent).
25.	Regarding claim 19, the Goberman reference discloses:
a method of applying a barrier layer to a substrate (FIG. 1) [Paragraph 0036], comprising:
mixing particles of barium-magnesium alumino-silicate, particles of SiO2, and particles of silicon oxycarbide in a carrier fluid to form a slurry [Paragraph 0036], wherein the silicon oxycarbide particles have an average maximum dimension between about 30 and 70 microns [Paragraph 0029], wherein the silicon oxycarbide particles have maximum dimensions (FIG. 1);
applying the slurry to a substrate [Paragraph 0036];
drying the slurry [Paragraph 0036]; and
curing the slurry such that cross-linking occurs in the composite material [Paragraph 0036].
The Goberman reference discloses the invention as essentially claimed.  However, the Goberman reference fails to disclose the maximum dimension that range from about 1 to 100 microns.
	It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to a range from about 1 to 100 microns, since it has been held that 
26.	Regarding claim 20, the Goberman reference further discloses:
wherein the applying is by spraying [Paragraph 0036].
27.	Claim 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Goberman reference in view of the Pachaly reference (US Patent No. 5,130,400).  
28.	Regarding claim 8, the Goberman reference fails to disclose:
wherein the gettering particles are spherical.
The Pachaly reference teaches it is conventional in the art of silicon oxycarbide particles to provide as taught in the (Title) wherein the gettering particles are spherical (Title).  Such configurations/structures would allow silicon oxycarbide particles from organopolysiloxanes (Title).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the article of the Goberman reference, such that the article further includes wherein the gettering particles are spherical, as clearly suggested and taught by the Pachaly reference, in order to allow silicon oxycarbide particles from organopolysiloxanes (Title).  
29.	Regarding claim 17, the Goberman reference fails to disclose:
wherein the silicon oxycarbide particles are approximately spherical.
The Pachaly reference teaches it is conventional in the art of silicon oxycarbide particles to provide as taught in the (Title) wherein the silicon oxycarbide particles are approximately spherical (Title).  Such configurations/structures would allow silicon oxycarbide particles from organopolysiloxanes (Title).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the article of the Goberman reference, such that the article further includes wherein the silicon oxycarbide particles are approximately spherical, as 
Conclusion
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747